413 S.E.2d 453 (1992)
261 Ga. 824
MURRAY
v.
The STATE.
No. S91A1648.
Supreme Court of Georgia.
January 17, 1992.
Chatham County Superior Trial Judge: James W. Head.
Mark J. Nathan, Savannah, for Murray.
Spencer Lawton, Dist. Atty., Savannah, Michael J. Bowers, Atty. Gen., Atlanta, Larry Chisolm, Asst. Dist. Atty., Savannah, Peggy R. Katz, Staff Atty., Atlanta, for State.
FLETCHER, Justice.
Bobby Murray appeals from his conviction of murder and possession of a firearm during the commission of a crime in relation to the death of Leroy Bruce Sparrow.[1]*454 Murray was sentenced to life imprisonment for the murder and to a consecutive term of five years imprisonment for the firearm possession charge.
1. Considering the evidence in a light most favorable to the jury's verdict, we conclude that a rational trier of fact could have found Murray guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
2. We have reviewed the remaining enumerations of error and hold that Murray has presented no grounds entitling him to a new trial.
3. Murray's motion for new trial, which was filed by his trial counsel, did not raise the issue of ineffective assistance of counsel. However, Murray's notice of appeal, which was filed by different counsel, did raise the issue of the effectiveness of the assistance provided by Murray's trial counsel. Because the issue was raised for the first time on appeal, we remand the case to the trial court for further proceedings under Smith v. State, 255 Ga. 654(3), 341 S.E.2d 5 (1986).[2]
Judgment affirmed and remanded.
CLARKE, C.J., WELTNER, P.J., and BELL, HUNT and BENHAM, JJ., concur.
NOTES
[1]  The crimes occurred on May 1, 1990. Appellant was indicted on August 1, 1990 and was tried on April 22-24, 1991. The jury returned its verdict of guilty on April 24, 1991 and appellant was sentenced on that same day. Appellant's motion for new trial was filed on May 6, 1991 and was denied on July 26, 1991. Appellant's notice of appeal was filed on August 16, 1991. The case was docketed in this court on September 11, 1991 and was submitted for decision without oral argument on November 15, 1991.
[2]  We also note that the first opportunity to raise the issue of the effectiveness of the assistance provided by trial counsel was in the notice of appeal as Murray was represented by trial counsel up until that time. Accord Hayes v. State, 261 Ga. 439, 405 S.E.2d 660 (1991).